 1   Katherine F. Parks, Esq. - State Bar No. 6227
 2   Thorndal Armstrong Delk Balkenbush & Eisinger
 3   6590 S. McCarran Blvd., Suite B
 4   Reno, Nevada 89509
 5   (775) 786-2882
 6   Attorneys for Defendants
 7   HOUSTON SPECIALTY INSURANCE COMPANY
 8   AND ENGLE MARTIN & ASSOCIATES, LLC
 9
10
11                               UNITED STATES DISTRICT COURT
12
13                                      DISTRICT OF NEVADA
14
15   MARINA GARDENS – BDS, LLC., a
16   Nevada Limited Liability Company; MARINA
17   GARDENS – RAF, a Nevada Limited
18   Liability Company,
19                                   Plaintiffs,
20
21   vs.                                                      CASE NO. 3:19-CV-00048-LRH-WGC
22
23   HOUSTON SPECIALTY INSURANCE
24   COMPANY, a Texas Corporation; ENGLE
25   MARTIN & ASSOCIATES, LLC, a Georgia
26   Limited Liability Company; DOES I-XXX;
27   and ABC CORPORATIONS A-Z; inclusive,
28
29                               Defendants.
30   ______________________________________
31
32                               STIPULATED PROTECTIVE ORDER
33
34          COMES NOW Defendant, Houston Specialty Insurance Company (“Defendant”), by and

35   through its attorneys of record, Thorndal Armstrong Delk Balkenbush & Eisinger, and hereby

36   responds to Plaintiffs’ Request for Production of Documents as follows:

37          In order to protect the confidentiality of confidential information obtained by the parties in

38   connection with this case, the parties hereby stipulate and agree as follows:

39          1.      Any party or non-party may designate as “confidential” (by stamping the relevant

40   page ‘Confidential’ or as otherwise as set forth herein) any document, material, item or thing
 1   (regardless of medium or manner generated, stored or maintained), produced pursuant to FRCP

 2   26(a), response to written discovery, or testimony adduced at deposition which has not been made

 3   public and that the designating party considers in good faith to contain information or financial

 4   information and subject to protection under the Federal Rules of Civil Procedure (“Confidential

 5   Information”). Where a document or response consists of more than one page, the first page and

 6   each page on which Confidential Information appears shall be so designated.

7           2.       A party or non-party may designate information disclosed during a deposition or

8    in response to written discovery as confidential by so indicating in the response or on the record

 9   at the deposition. Additionally, a party or non-party may designate in writing, within twenty (20)

10   days after production of written discovery responses or receipt of the deposition transcript for

11   which the designation is proposed, the specific pages of the transcript and/or specific responses to

12   be treated as Confidential Information. Any other party may object to such proposal, in writing or

13   on the record. Upon such objection, the parties shall follow the procedures described in paragraph

14   8 below. After any designation made according to the procedure set forth in this paragraph, the

15   designated documents or information shall be treated according to the designation until the matter

16   is resolved according to the procedures described in paragraph 8 below, and counsel for all parties

17   shall be responsible for marking all previously unmarked copies of the designated material in their

18   possession or control with the specified designation.

19          3.       All information produced or exchanged in the course of this case (other than

20   information that is publicly available) shall be used by the party or parties to whom the information

21   is produced solely for the purpose of this case.

22          4.       Except with the prior written consent of other parties, or upon prior order of the

23   Court obtained upon notice to opposing counsel, Confidential Information shall not be disclosed




                                                        2
 1   to any person other than:

 2                    (a)    Individual plaintiffs and defendants, class representatives, and any officer

 3   or employee of a party, to the extent deemed necessary by Counsel for the prosecution or defense

 4   of this litigation;

 5                    (b)    Counsel for the respective parties to this litigation, including in-house

 6   counsel, of counsel and co-counsel retained for this litigation;

 7                    (c)    Employees of such counsel;

 8                    (d)    Consultants or expert witnesses retained for the prosecution or defense of

 9   this litigation, provided that each such person shall execute a copy of the Certification annexed to

10   this Order as Exhibit “A” (which shall be retained by counsel to the party so disclosing the

11   Confidential Information and made available for inspection by opposing counsel during the

12   pendency or after the termination of the action only upon good cause shown and upon order of the

13   Court) before being shown or given any Confidential Information and provided that if the party

14   chooses a consultant or expert employed by the opposing party, or one of its competitors, the party

15   shall notify the opposing party, or designating non-party, before disclosing any Confidential

16   Information to that individual and shall give the opposing party an opportunity to move for a

17   protective order preventing or limiting such disclosure;

18                    (e)    Any authors or recipients of the Confidential Information;

19                    (f)    The Court, Court personnel, and court reporters; and,

20                    (g)    Witnesses (other than parties).

21           A witness shall sign the Certification before being shown a confidential document.

22   Confidential Information may be disclosed to a witness who will not sign the Certification only in

23   a deposition at which the party who designated the Confidential Information is represented or has




                                                      3
 1   been given notice that Confidential Information shall be designated “confidential” pursuant to

 2   paragraph 2 above. Witnesses shown Confidential Information shall not be allowed to retain

 3   copies.

 4             5.    Any persons receiving Confidential Information shall not reveal or discuss such

 5   information to or with any person who is not entitled to receive such information, except as set

 6   forth herein.

 7             6.    No party or non-party shall file or submit for filing as part of the court record any

 8   documents under seal without first obtaining leave of court. Notwithstanding any agreement

 9   among the parties, the party seeking to file a paper under seal bears the burden of overcoming the

10   presumption in favor of public access to papers filed in court.

11             7.    A party may designate as “confidential” documents or discovery materials produced

12   by a non-party by providing written notice to all parties of the relevant document numbers or other

13   identification within thirty (30) days after receiving such documents or discovery materials.

14             8.    If a party contends that any material is not entitled to confidential treatment, such

15   party may at any time give written notice to the party or non-party who designated the material

16   Confidential Information. The party or non-party who designated the material as Confidential

17   Information shall have twenty-five (25) days from the receipt of such written notice to apply to the

18   Court for an order designating the material as Confidential Information. The party or nonparty

19   seeking the order has the burden of establishing that the document is entitled to protection.

20             9.    Notwithstanding any challenge to the designation of material as Confidential

21   Information as referenced in par. 8, all documents designated as Confidential Information shall be

22   treated as such and shall be subject to the provisions hereof unless and until one of the following

23   occurs:




                                                       4
 1                   (a)      The party or non-party claiming that the material is Confidential

 2   Information withdraws such designation in writing; or,

 3                   (b)      The party or non-party who claims that the material is Confidential

 4   Information fails to apply to the Court for an order designating the material confidential within the

 5   time period specified above in paragraph 8 after receipt of a written challenge to such designation;

 6   or,

 7                   (c)      The Court rules the material is not confidential.

8              10.   All provisions of this Order restricting the communication or use of Confidential

9    Information shall continue to be binding after the conclusion of this action, unless otherwise agreed

10   or ordered.     Upon conclusion of the litigation, a party in the possession of Confidential

11   Information, other than that which is contained in pleadings, correspondence, and deposition

12   transcripts, shall either (a) return such documents no later than thirty (30) days after conclusion of

13   this action to counsel for the party or non-party who provided such information, or (b) destroy

14   such documents upon consent of the party who provided the information and certify in writing

15   within thirty (30) days that the documents have been destroyed.

16             11.   Any Party filing confidential information or motions to seal shall comply with LR

17   1 10-5.

18             12.   The terms of this Order do not preclude, limit, restrict, or otherwise apply to the use

19   of documents at trial.

20             13.   Nothing herein shall be deemed to waive any applicable privilege or work product

21   protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material

22   protected by privilege or work product protection.

23             14.   Any witness or other person, firm or entity from which discovery is sought may be




                                                        5
 1   informed of and may obtain the protection of this Order by written advice to the parties’ respective

 2   counselor or by oral advice at the time of any deposition or similar proceeding.

 3          15.     The parties may further designate certain discovery material or testimony of a

 4   highly confidential and/or proprietary nature as “CONFIDENTIAL-ATTORNEY’S EYES

 5   ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the manner described in paragraphs 1

 6   and 2 above. Attorney’s Eyes Only Material, and the information contained therein, shall be

 7   disclosed only to the Court, to counsel for the parties (including the paralegal, clerical, and

 8   secretarial staff employed by such counsel), and to the “qualified person” listed in subparagraphs

 9   4(b) through (g) above, but shall not be disclosed to a party, or to an officer, director or employee

10   of a party, unless otherwise agreed or ordered. If disclosure of Attorney’s Eyes Only Material is

11   made pursuant to this paragraph, all other provisions in this order with respect to confidentiality

12   shall also apply.

13          DATED this 30thday of August, 2019.
14
15                                                 LEVERTY & ASSOCIATES LAW CHTD.
16
17                                                 By: /s/ Patrick R. Leverty
18                                                    Patrick R. Leverty, Esq.
19                                                    Bar No. 8840
20                                                    William R. Ginn, Esq.
21                                                    Bar No. 6989
22                                                    832 Willow Street
23                                                    Reno, NV 89502
24                                                    (775) 322-6636
25                                                    pat@levertylaw.com
26                                                    bill @ levertylaw.com
27
28                                                     ATTORNEYS FOR PLAINTIFFS MARINA GARDENS-
29                                                     BDS, LLC, AND MARINA GARDENS – RAF
30




                                                      6
 1
 2   SHACKELFORD, BOWEN, MCKINLEY & NORTON,
 3   LLP
 4
 5   By: /s/ Stephen R. Wedemeyer
 6      Stephen R. Wedemeyer
 7      Matthew A. Foytlin
 8      Admitted Pro Hac Vice
 9      717 Texas Ave., 27th Floor
10      Houston, Texas 77002
11      (832) 415-1801
12      swedemeyer@shackelford.law
13      mfoytlin@shackelford.law
14
15   THORNDAL ARMSTRONG
16   DELK BALKENBUSH & EISINGER
17      Katherine F. Parks, Esq.
18      State Bar No. 6227
19      6590 S. McCarran Blvd., Suite B
20      Reno, Nevada 89509
21      (775) 786-2882
22      kfp@thorndal.com
23
24      ATTORNEYS FOR DEFENDANTS
25      HOUSTON SPECIALTY INSURANCE COMPANY
26      AND ENGLE MARTIN & ASSOCIATES, LLC
27




       7
 1                                               ORDER
 2          Paragraph 11 is modified as follows: Any motion regarding filing confidential information and
 3   motions to seal shall also comply with the requirements of Kamakana v. City and County of Honolulu,
 4   447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097
 5   (9th Cir. 2016).
 6          IT IS SO ORDERED.
 7          DATED: September 3, 2019.
 8
 9                                               ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                                   8
26
27
28
